      Case 3:20-cv-03021 Document 1 Filed 03/18/20 Page 1 of 10 PageID: 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                     Trenton Division


 ELLIOT KRESS, individually and on behalf of all others
 similarly situated,                                                   C.A. No:
                                          Plaintiff,
                                                                       CLASS ACTION COMPLAINT

                                                                        DEMAND FOR JURY TRIAL




        -v.-
 AMERICAN CORADIUS INTERNATIONAL LLC and
 JOHN DOES 1-25,

                                       Defendants.


       Plaintiff Elliot Kress (hereinafter, “Plaintiff”), a New Jersey resident, brings this Class

Action Complaint by and through his attorneys, Stein Saks, PLLC, against Defendant American

Coradius International LLC (hereinafter “Defendant” or “ACI”), individually and on behalf of a

class of all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure,

based upon information and belief of Plaintiff’s counsel, except for allegations specifically

pertaining to Plaintiff, which are based upon Plaintiff's personal knowledge.



                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (hereinafter “the FDCPA”

   or “Act”) in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and

   unfair debt collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time,

   Congress was concerned that "abusive debt collection practices contribute to the number of


                                                                                                  1
   Case 3:20-cv-03021 Document 1 Filed 03/18/20 Page 2 of 10 PageID: 2



personal bankruptcies, to material instability, to the loss of jobs, and to invasions of individual

privacy." Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers,"

and that "'the effective collection of debts" does not require "misrepresentation or other abusive

debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

determining that the existing consumer protection laws ·were inadequate. Id. § l692(b),

Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act. Id. § 1692k.

                                JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where a substantial part of the events or omissions giving rise to the claim occurred.

                                   NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of Connecticut consumers under

§ 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collection Practices Act ("FDCPA"), and

   6.      Plaintiff is seeking damages and declaratory relief.

                                           PARTIES
   Case 3:20-cv-03021 Document 1 Filed 03/18/20 Page 3 of 10 PageID: 3



   7.      Plaintiff is a resident of the State of New Jersey, County of Ocean, with a residence

at 285 Rivers Edge Lane, Toms River, NJ 08755.

   8.      Defendant ACI is a "debt collector" as the phrase is defined in 15 U.S.C. § 1692(a)(6)

and used in the FDCPA with an address at 2420 Sweet Home Rd, Ste 150, Amherst, NY 14228-

2244.

   9.      Upon information and belief, Defendant is a company that uses the mail, telephone,

and facsimile and regularly engages in business the principal purpose of which is to attempt to

collect debts alleged to be due another.

   10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                    CLASS ALLEGATIONS

   11.     Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   12.     The Class consists of:

           a. all individuals with addresses in the State of Connecticut;

           b. to whom Defendant ACI sent an initial collection letter attempting to collect a

               consumer debt;

           c. regarding collection of a debt;

           d. that failed to properly identify and name the current creditor to whom the debt

               was allegedly owed;

           e. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (2l) days after the filing of this action.
   Case 3:20-cv-03021 Document 1 Filed 03/18/20 Page 4 of 10 PageID: 4



   13.      The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.

   14.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   15.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendants' written communications to consumers, in the forms attached as

Exhibit A, violate 15 U.S.C. §§ l692e, 1692f and 1692g.

   16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor her attorneys have any interests, which might cause them not to vigorously pursue this

action.

   17.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

            a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.
  Case 3:20-cv-03021 Document 1 Filed 03/18/20 Page 5 of 10 PageID: 5



          b. Common Questions Predominate: Common questions of law and fact exist as

              to all members of the Plaintiff Class and those questions predominate over any

              questions or issues involving only individual class members. The principal issue

              is whether the Defendants' written communications to consumers, in the forms

              attached as Exhibit A violate 15 § l692e and §1692f and § 1692g.

          c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

              The Plaintiff and all members of the Plaintiff Class have claims arising out of the

              Defendants' common uniform course of conduct complained of herein.

          d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

              class members insofar as Plaintiff has no interests that are adverse to the absent

              class members. The Plaintiff is committed to vigorously litigating this matter.

              Plaintiff has also retained counsel experienced in handling consumer lawsuits,

              complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

              any interests which might cause them not to vigorously pursue the instant class

              action lawsuit.

          e. Superiority: A class action is superior to the other available means for the fair

              and efficient adjudication of this controversy because individual joinder of all

              members would be impracticable. Class action treatment will permit a large

              number of similarly situated persons to prosecute their common claims in a single

              forum efficiently and without unnecessary duplication of effort and expense that

              individual actions would engender.

   18.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff
   Case 3:20-cv-03021 Document 1 Filed 03/18/20 Page 6 of 10 PageID: 6



Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

   19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).


                                   FACTUAL ALLEGATIONS

   20.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   21.     Some time prior to May 28, 2019, an obligation was allegedly incurred to either CIT

Bank.

   22.     The CIT Bank obligation arose out of a transaction involving a debt incurred by

Plaintiff in which money, property, insurance or services, which are the subject of the

transaction, are primarily for personal, family or household purposes.

   23.     The alleged CIT Bank obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).

   24.     CIT Bank is a "creditor"(s) as defined by 15 U.S.C.§ 1692a(4).

   25.     CIT Bank contracted with the Defendant to collect the alleged debt.

   26.     Defendant collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.




                           Violation I – May 28, 2019 Collection Letter
   Case 3:20-cv-03021 Document 1 Filed 03/18/20 Page 7 of 10 PageID: 7



    27.     On or about May 28, 2019, Defendant sent the Plaintiff an initial collection letter (the

“Letter”) regarding the alleged debt owed to CIT Bank or PayPal Credit. See a true and correct

copy of the Letter attached as Exhibit A.

    28.     This letter did not contain all the requirements of the ‘‘G Notice.'' Specifically, this

letter deceptively fails to identify who the current creditor is to whom the alleged debt is owed.

    29.     The letter lists Synchrony Bank as the Current Creditor and CIT Bank as the Original

Creditor in two separate tables near the top of the letter.

    30.     Yet, the first paragraph of the letter states:

            Dear Elliot Kress

            We are writing to you regarding your PayPal Credit account. The servicer of PayPal

    Credit accounts is Bill Me Later, Inc.

    31.     This statement implies that PayPal Credit account is the current creditor and not

Synchrony Bank. Furthermore, it is completely unclear how “Bill Me Later, Inc.” is a servicer

of this debt, as stated in the letter, if the letter is being sent by Defendant ACI as the debt

collector/servicer.

    32.     The letter completely contradicts itself by listing different creditors and servicers and

there is no way to discern the true current creditors or possibly even the original creditors.

    33.     The consumer has no way of knowing who the current creditor is from the letter.

    34.     It is deceptive to not clearly state who the creditor is in any collection letter sent to a

consumer.

    35.     Mere illusions are not enough, but the letter must specifically and clearly state who

the creditor is.
     Case 3:20-cv-03021 Document 1 Filed 03/18/20 Page 8 of 10 PageID: 8



      36.     Defendant has failed to provide the consumer with a proper initial communication

  letter by failing to clearly identify the original and current creditors of the debt.

      37.     As a result of Defendant’s deceptive misleading and false debt collection practices,

  Plaintiff has been damaged.

                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

      38.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

      39.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

      40.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

      41.     Defendant violated said section by:

              a. Making a false and misleading representation in violation of §1692e(10).

      42.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.


                                  COUNT II
       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                 §1692f et seq.

      43.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

      44.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.
   Case 3:20-cv-03021 Document 1 Filed 03/18/20 Page 9 of 10 PageID: 9



    45.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

    46.     Defendant violated this section by unfairly failing to advise Plaintiff as to the identity

of the current creditor who was attempting to collect a debt from him.

    47.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.


                               COUNT III
     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                              §1692g et seq.

    48.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

    49.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

    50.     Pursuant to 15 U.S.C. §1692g, a debt collector must notify the consumer of the name

of the creditor to whom the debt is owed. §1692g(a)(2).

    51.     This notice must be clearly conveyed so that the consumer is clearly advised as to

whom the alleged debt is owed.

    52.     Defendant violated this section by unfairly failing to advise Plaintiff as to the identity

of the current creditor who was attempting to collect a debt from her.


                                  DEMAND FOR TRIAL BY JURY


    53.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.
 Case 3:20-cv-03021 Document 1 Filed 03/18/20 Page 10 of 10 PageID: 10



                                   PRAYER FOR RELIEF

   WHEREFORE, Plaintiff Elliot Kress, individually and on behalf of all others similarly

situated demands judgment from Defendant ACI in Connecticut as follows:


   1.       Declaring that this action is properly maintainable as a Class Action and certifying

Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;

   2.       Awarding Plaintiff and the Class statutory damages;

   3.       Awarding Plaintiff and the Class actual damages;

   4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

expenses;

   5.       Awarding pre-judgment interest and post-judgment interest; and

   6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

just and proper.


   Dated: March 18, 2020                                 Respectfully Submitted,

                                                         STEIN SAKS, PLLC

                                                         /s/ Raphael Deutsch
                                                         Raphael Deutsch, Esq.
                                                         285 Passaic Street
                                                         Hackensack, NJ 07601
                                                         Phone: (201) 282-6500
                                                         Fax: (201) 282-6501
                                                         rdeutsch@steinsakslegal.com
                                                         Attorneys For Plaintiff
